Exhibit 10.1

 

STOCK AND WARRANT EXCHANGE AGREEMENT

 

This STOCK AND WARRANT EXCHANGE AGREEMENT (this “Agreement”) is made and entered
into as of July 25, 2003 by and between GSI Commerce, Inc. (f/k/a Global Sports,
Inc.), a Delaware corporation (the “Company”), and Interactive Technology
Holdings, LLC, a Delaware limited liability company (“ITH”).

 

RECITALS

 

WHEREAS, pursuant to that certain Stock and Warrant Purchase Agreement dated as
of September 13, 2000 by and between the Company and ITH (the “2000 Stock
Purchase Agreement”), the Company sold and issued to ITH the following warrants
(collectively, the “Warrants”) to purchase shares of the Company’s common stock,
par value $0.01 per share (the “Common Stock “): (i) Warrant dated September 13,
2000 to purchase 900,000 shares of Common Stock; (ii) Warrant dated September
13, 2000 to purchase 720,000 shares of Common Stock; (iii) Warrant dated October
4, 2000 to purchase 1,600,000 shares of Common Stock; and (iv) Warrant dated
October 4, 2000 to purchase 1,280,000 shares of Common Stock; and

 

WHEREAS, the Company has authorized the issuance of 1,650,000 shares (the
“Shares”) of its Common Stock to ITH in exchange for the Warrants; and

 

WHEREAS, the Company and ITH desire to provide for the exchange by ITH of the
Warrants for the Shares, all on the terms and conditions set forth herein; and

 

WHEREAS, the Company and ITH understand and intend (i) that the exchange of the
Warrants for the Shares pursuant to this Agreement shall constitute a
“recapitalization” of the Company within the meaning of Internal Revenue Code
section 368(a)(1)(E), (ii) that this Agreement, together with the Company’s
resolutions approving it, shall constitute the “plan of reorganization” with
respect to such recapitalization, and (iii) that the exchange of the Warrants
for the Shares pursuant to this Agreement shall constitute a nontaxable exchange
of stock or securities in a corporation that is a party to a reorganization
solely for stock or securities in such corporation pursuant to Internal Revenue
Code section 354(a)(1) and Treasury Regulation section 1.354-1(e); and

 

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
promises hereinafter set forth, the parties hereto, intending to be legally
bound, hereby agree as follows:

 

ARTICLE I

AUTHORIZATION AND EXCHANGE

 

Section 1.1 EXCHANGE OF WARRANTS FOR SHARES. Subject to the terms and conditions
hereof, at the Closing (as defined in Section 2.1 hereof), the Company shall
issue to



--------------------------------------------------------------------------------

ITH, and ITH shall acquire from the Company, the Shares in exchange for the
delivery by ITH to the Company of the Warrants for cancellation (the
“Exchange”). The Shares shall have the rights, preferences, privileges and
restrictions set forth in the Company’s Certificate of Incorporation. Upon
consummation of the Exchange, the Company shall cancel the Warrants and the
Warrants shall cease to be of any further force or effect.

 

Section 1.2 PLAN OF REORGANIZATION. The Company hereby adopts this Agreement as
its plan of reorganization with respect to a recapitalization of the Company, in
accordance with Internal Revenue Code sections 354(a)(1) and 368(a)(1)(E).

 

ARTICLE II

CLOSING DATE; DELIVERY

 

Section 2.1 CLOSING AND LOCATION. The Exchange shall take place at a closing
(the “Closing”) at the offices of Drinker Biddle & Reath LLP, One Logan Square,
Philadelphia, Pennsylvania 19103, at 5:00 p.m., Philadelphia, Pennsylvania time,
on the date hereof or such other date as is mutually agreed to by the Company
and ITH (as the case may be, the “Closing Date”).

 

Section 2.2 DELIVERY. Subject to the terms and conditions of this Agreement, at
the Closing, (i) the Company shall deliver to ITH a stock certificate or
certificates representing the Shares, registered in the name of ITH or its
assigns; and (ii) ITH shall deliver to the Company the Warrants (or evidence of
the loss, theft, destruction or mutilation thereof in accordance with Section 4
of the Warrants) for cancellation by the Company.

 

Section 2.3 CONSUMMATION OF CLOSING. All acts, deliveries and confirmations
comprising the Closing regardless of chronological sequence shall be deemed to
occur contemporaneously and simultaneously upon the occurrence of the last act,
delivery or confirmation of the Closing and none of such acts, deliveries or
confirmations shall be effective unless and until the last of same shall have
occurred.

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

The Company hereby represents and warrants to ITH as follows:

 

Section 3.1 ORGANIZATION. The Company is a corporation duly organized, validly
existing and in good standing under the laws of the State of Delaware and has
all requisite corporate power to own, lease and operate its property and to
carry on its business as now being conducted and is duly qualified to do
business and is in good standing in each jurisdiction where it is required to be
so qualified and in good standing, except for any such jurisdiction in which the
failure to be so qualified and in good standing would not, individually or in
the aggregate, have a material adverse effect on the business, financial
condition, results of operations or prospects of the Company (a “Material
Adverse Effect”).

 

-2-



--------------------------------------------------------------------------------

Section 3.2 VALID ISSUANCE OF SHARES. The Shares, when issued and paid for in
accordance with this Agreement, will be (a) duly authorized, validly issued,
fully paid and non-assessable, and (b) free of any lien, claim, charge, security
interest, mortgage, pledge, easement or other encumbrance (each, an
“Encumbrance”) other than as a result of any action by ITH; provided, however,
that the Shares may be subject to restrictions on transfer under applicable
securities laws or under this Agreement or the Second Amended and Restated
Registration Rights Agreement, dated as of September 13, 2000, as amended (the
“Registration Rights Agreement”). The rights, preferences, privileges and
restrictions of the Shares are as stated in the Company’s Certificate of
Incorporation. The issuance of the Shares are not and will not be subject to any
preemptive rights or rights of first refusal applicable to the Company that have
not been properly waived or complied with.

 

Section 3.3 AUTHORITY; NO CONFLICT; REQUIRED FILINGS AND CONSENTS.

 

(a) The Company has all requisite corporate power and authority to enter into,
execute and deliver this Agreement and the Third Amendment to the Registration
Rights Agreement in the form attached hereto as Exhibit A (the “Registration
Right Agreement Amendment”), to issue and sell the Shares, and to consummate the
transactions contemplated by this Agreement. This Agreement and the Registration
Rights Agreement Amendment have been duly authorized, executed and delivered by
the Company and constitute valid and legally binding obligations of the Company,
enforceable against the Company in accordance with their terms, subject to
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws of general applicability relating to or affecting creditors’ rights
and to general equity principles.

 

(b) The execution and delivery by the Company of this Agreement and the
Registration Rights Agreement Amendment, the issuance of the Shares, and
consummation of the transactions contemplated by this Agreement will not (i)
conflict with, or result in any violation or breach of any provision of, the
Certificate of Incorporation or Bylaws of the Company, (ii) result in any
violation or breach of, or constitute (with or without notice or lapse of time,
or both) a default (or give rise to a right of termination, cancellation or
acceleration of any obligation or loss of any material benefit) under, any of
the terms, conditions or provisions of any note, bond, mortgage, indenture,
lease, contract or other agreement, instrument or obligation to which the
Company or any of its subsidiaries is a party or by which the Company or any of
its subsidiaries, or any of their respective properties or assets may be bound,
or (iii) conflict with or violate any permit, concession, franchise, license,
judgment, order, decree, statute, law, ordinance, rule or regulation applicable
to the Company or any of its subsidiaries, or any of their respective properties
or assets, except in the case of (ii) and (iii) for any such violations,
defaults, breaches, terminations, cancellations, accelerations, losses or
conflicts which would not, individually or in the aggregate, have a Material
Adverse Effect, and would not materially burden or delay the consummation of the
transactions contemplated hereby.

 

(c) No consent, approval, order or authorization of, or registration,
declaration or filing with, any court, administrative agency or commission or
other governmental authority or

 

-3-



--------------------------------------------------------------------------------

instrumentality (each, a “Governmental Entity”) is required by or with respect
to the Company in connection with the execution and delivery of this Agreement
and the Registration Rights Agreement Amendment, the issuance of the Shares, or
the consummation of the transactions contemplated hereby, except for (i) the
filing of a Form D under the Securities Act of 1933, as amended (the “Securities
Act”), (ii) such filings as may be required under applicable state securities
laws, and (iii) such other consents, authorizations, filings, approvals and
registrations which, if not obtained or made, would not, individually or in the
aggregate, have a Material Adverse Effect on the Company and would not
materially burden or delay the consummation of the transactions contemplated
hereby.

 

Section 3.4 CAPITALIZATION.

 

(a) The authorized capital stock of the Company as of the date hereof consists
of (i) 90,000,000 shares of Common Stock and (ii) 5,000,000 shares of Preferred
Stock, $0.01 par value per share. Schedule 3.4(a) sets forth a true and complete
list as of July 18, 2003 of the total number of all outstanding shares of the
Company’s capital stock and all options, warrants and other rights to acquire
shares of the Company’s capital stock held by employees and directors, on the
one hand, and by all other persons, on the other hand, and from July 18, 2003
until the date hereof, there have been no changes in the total number of
outstanding shares of the Company’s capital stock and options, warrants or other
rights to acquire shares of the Company’s capital stock other than as a result
of the issuance of shares of the Company’s capital stock upon the exercise or
conversion of any option, warrant or other right set forth on Schedule 3.4(a).
All issued and outstanding shares of Common Stock and Preferred Stock have been
duly authorized and validly issued, are fully paid and non-assessable and were
issued in compliance with all applicable laws concerning the issuance of
securities.

 

(b) Other than (i) as disclosed in the Company Commission Reports (as defined
below) or in documents incorporated by reference therein, (ii) stock options
granted and employee stock purchases made following the date of the most recent
Company Commission Report under the Company’s stock option, stock incentive and
stock purchase plans described in the Company Commission Reports and (iii) as
disclosed on Schedule 3.4(b) hereto, there are no outstanding options, warrants,
rights (including conversion or preemptive rights, anti-dilution rights and
rights of first refusal), agreements or commitments of any kind to which the
Company is a party or by which the Company is bound relating to the issuance,
conversion, registration, voting, sale or transfer of any equity interests or
other securities of the Company or obligating the Company to purchase or redeem
any such equity interests or other securities of the Company.

 

Section 3.5 STOCKHOLDERS’ CONSENT. No consent or approval of the stockholders of
the Company is required or necessary for the Company to enter into this
Agreement and the Registration Rights Agreement Amendment or to consummate the
transactions contemplated hereby.

 

Section 3.6 FINDER’S FEES. The Company has retained no finder or broker in
connection with the transactions contemplated by this Agreement and hereby
agrees to indemnify and to hold ITH harmless from any liability for commission
or compensation in the nature of a finder’s fee to any broker or other person or
firm (and the costs and expenses of defending

 

-4-



--------------------------------------------------------------------------------

against such liability or asserted liability) for which the Company, or any of
its employees or representatives acting on behalf of the Company, is or may be
responsible as a result of the transactions contemplated hereby.

 

Section 3.7 OFFERING VALID. Assuming the accuracy of the representations and
warranties of ITH contained in Sections 4.3 and 4.4 hereof, the offer, sale and
issuance of the Shares will be exempt from the registration requirements of the
Securities Act, and will have been registered or qualified or are exempt from
registration and qualification under the registration, permit or qualification
requirements of all other applicable securities laws. Neither the Company nor
any agent on its behalf has solicited or will solicit any offers to sell or has
offered to sell or will offer to sell all or any part of the Shares to any
person or persons so as to bring the sale of such securities by the Company
within the registration provisions of the Securities Act or any other applicable
securities laws.

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF ITH

 

ITH represents and warrants to the Company as follows:

 

Section 4.1 ORGANIZATION. ITH is a limited liability company duly organized,
validly existing and in good standing under the laws of the State of Delaware.

 

Section 4.2 AUTHORITY.

 

(a) ITH has all requisite power and authority to enter into this Agreement and
to consummate the transactions contemplated by this Agreement. The execution and
delivery of this Agreement and the consummation of the transactions contemplated
by this Agreement have been duly authorized by all necessary action on the part
of ITH. This Agreement has been duly executed and delivered by ITH and
constitutes a valid and legally binding obligation of ITH, enforceable against
ITH in accordance with its terms, subject to bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar laws of general applicability
relating to or affecting creditors’ rights and to general equity principles.

 

(b) No consent, approval, order or authorization of, or registration,
declaration or filing with, any Governmental Entity is required by or with
respect to ITH in connection with the execution and delivery of this Agreement
or the consummation of the transactions contemplated hereby, except for (i) the
filing of an amended Schedule 13D and a Form 4 under the Exchange Act, and (ii)
such other consents, authorizations, filings, approvals and registrations which,
if not obtained or made, would not materially burden or delay the consummation
of the transactions contemplated hereby.

 

Section 4.3 ACQUISITION ENTIRELY FOR OWN ACCOUNT. The Shares will be acquired
solely for investment purposes, for ITH’s own account, not as a nominee or
agent, and not with a view to the resale or distribution of any part thereof.
ITH has not been formed for the specific purpose of acquiring the Shares. It is
understood that transfers by ITH of Shares to one

 

-5-



--------------------------------------------------------------------------------

or more members of the ITH Group (as defined in Section 8.3) shall not be deemed
to be inconsistent with this Section 4.3, and ITH shall be permitted to make
such transfers from time to time without restriction, so long as any such
transfer complies with the Securities Act and any applicable state securities
laws.

 

Section 4.4 INVESTMENT EXPERIENCE. ITH is an “accredited investor” as defined in
Rule 501(a)(3) under the Securities Act. ITH has had an opportunity to ask
questions and receive answers regarding the Company’s business affairs and
financial condition and believes it has acquired sufficient information about
the Company to reach an informed decision to acquire the Shares. ITH has such
business and financial experience as is required to give it the capacity to
protect its own interests in connection with the acquisition of the Shares.

 

Section 4.5 RESTRICTED SECURITIES. ITH understands that the Shares are
characterized as “restricted securities” under the Securities Act inasmuch as
they are being acquired in a transaction not involving a public offering and
that ITH must hold the Shares indefinitely unless the sale thereof is registered
under the Securities Act and qualified under state securities laws, or an
exemption from such registration and qualification requirements is available.
ITH further acknowledges that if an exemption from registration or qualification
is available, it may be conditioned on various requirements including, but not
limited to, the time and manner of sale, the holding period for the Shares and
on requirements relating to the Company which are outside of ITH’s control.

 

Section 4.6 LEGENDS. ITH understands that the Shares, and any securities issued
in respect thereof or exchange therefor, may bear the following legend until
such time, if any, as the Shares or such securities (i) are sold in compliance
with Rule 144 under the Securities Act (or a comparable successor provision) or
in a transaction registered under the Securities Act or (ii) may be resold
pursuant to Rule 144(k) under the Securities Act (or a comparable successor
provision):

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AND HAVE BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A
VIEW TO, OR IN CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF. NO SUCH SALE
OR DISTRIBUTION MAY BE EFFECTED EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT RELATED THERETO OR AN APPLICABLE EXEMPTION THEREFROM.”

 

Section 4.7 FINDER’S FEES. ITH has not retained any finder or broker in
connection with the transactions contemplated by this Agreement and hereby
agrees to indemnify and to hold the Company harmless from any liability for any
commission or compensation in the nature of a finder’s fee to any broker or
other person or firm (and the costs and expenses of defending against such
liability or asserted liability) for which ITH, or any of its employees or
representatives acting on behalf of ITH, is or may be responsible as a result of
the transactions contemplated hereby.

 

-6-



--------------------------------------------------------------------------------

Section 4.8 OWNERSHIP OF THE WARRANTS. ITH owns beneficially and of record, and
has good and valid title to, the Warrants, free and clear of any Encumbrances.
Other than agreements with the Company, there are no shareholder or other
agreements affecting the right of ITH to convey the Warrants to the Company, and
ITH has the absolute right, authority, power and capacity to sell, assign and
transfer the Warrants to the Company, free and clear of any Encumbrances.

 

ARTICLE V

COVENANTS

 

Section 5.1 PUBLICITY. The Company and ITH shall consult with each other prior
to issuing any press releases or otherwise making public statements with respect
to the transactions contemplated hereby and prior to making any filings with any
federal or state governmental or regulatory agency or any self-regulatory
organization with respect thereto.

 

Section 5.2 LISTING OF THE SHARES. The Company shall file on a timely basis such
notification with the National Association of Securities Dealers, Inc. as shall
be required in connection with the issuance of the Shares, and shall take all
such other action as shall be necessary to effect the listing of the Shares on
Nasdaq National Market or such other national securities exchange or trading
market on which other shares of Common Stock are listed.

 

Section 5.3 REMOVAL OF LEGEND. The Company shall promptly remove, upon the
request of ITH or any transferee of Shares, the legend set forth in Section 4.6
hereof from the share certificates representing such Shares upon such time as
the Shares (a) are sold in compliance with Rule 144 under the Securities Act (or
a comparable successor provision) or in a transaction registered under the
Securities Act or (b) may be resold pursuant to Rule 144(k) under the Securities
Act (or a comparable successor provision); provided that ITH shall be required
to provide to the Company appropriate certification as may be reasonably
necessary to demonstrate that clause (a) or (b), as the case may be, is
applicable.

 

Section 5.4 FUTURE AND CURRENT INVESTMENTS AND ACTIVITIES; INFORMATION.

 

(a) The Company acknowledges that (i) ITH and its Affiliates engage in a wide
variety of activities and have investments in many other companies, (ii) it is
critical to ITH that ITH and its Affiliates be permitted to continue to develop
their current and future business and investment activities without any
restriction arising from an investment by ITH or any Affiliate in the Company,
the right of ITH or any Affiliate to designate a member of the board of
directors of the Company or any committee thereof or any relationship,
contractual or otherwise, between ITH and any Affiliate and the Company or any
affiliate of the Company, and (iii) from time to time, in connection with the
foregoing activities of ITH and its current and future Affiliates (the
“Activities”), ITH and Affiliates of ITH may have information that may be useful
to the Company (which information may or may not be known by a Designated
Director (as defined below) or Observer (as defined in the 2000 Stock Purchase
Agreement)). The Company further acknowledges that, subject to the provisions of
applicable law, (A) the Company does not

 

-7-



--------------------------------------------------------------------------------

intend or desire that the relationship between ITH and any of its Affiliates
with the Company and any of its affiliates (x) interfere with or impose
conditions or restrictions on any of the Activities of ITH or any of its current
or future Affiliates, or (y) confer upon the Company any right to participate in
any of the Activities of ITH or any of its Affiliates, and (B) the Company
intends and desires that (I) ITH and its Affiliates shall be free to engage in
the Activities in any capacity, whether active or passive, without any
obligation or liability to the Company or to its shareholders, including,
without any limitation, any obligation to offer the Company a right to acquire,
participate or have any interest of any nature whatsoever in any of such
Activities; (II) no director designated by ITH or any Affiliate (a “Designated
Director”) shall have any liability solely by reason of any such Activities (it
being understood that no action by a Designated Director in connection with any
such Activities shall be deemed to constitute as such a breach by such
Designated Director of any duty owed to the Company); and (III) ITH, its
Affiliates, and its Designated Directors and Observer, shall have no duty to
disclose any information known to such person to the Company; provided, however,
that this Section 5.4 shall not relieve ITH, its Affiliates or a Designated
Director or Observer of its or his duty of confidentiality with respect to
information pertaining to the Company; and provided, further, that, in the event
it has been finally adjudicated by a court of competent jurisdiction that,
notwithstanding the provisions of this Section 5.4, any of the foregoing actions
on the part of ITH, its Affiliates, or a Designated Director or Observer has
resulted in any liability of, or the imposition of any equitable remedy against,
ITH or such Affiliate, Designated Director or Observer to the Company by reason
of a breach of the fiduciary duty of such person to the Company, there shall not
be deemed to have been a violation or breach of this Section 5.4 by the Company.

 

(b) The Company hereby waives, to the full extent that it may do so under
applicable law, any claim arising under the corporate opportunity doctrine. In
this connection, the Company represents that the board of directors has, in
conformance with Section 122(17) of the Delaware General Corporation Law,
adopted a resolution to renounce any interest or expectancy of the Company in,
or being offered an opportunity to participate in, any business opportunities
presented to ITH or any of its Affiliates from whatever source other than the
Company.

 

Section 5.5 FULFILLMENT OF CONDITIONS. Each of the Company and ITH shall use
reasonable efforts to perform, comply with and fulfill all obligations,
covenants and conditions required by this Agreement to be performed, complied
with or fulfilled on its part prior to or on the Closing Date.

 

Section 5.6 FURTHER ASSURANCES. The Company shall use its reasonable efforts at
any time and from time to time prior to, at and after the Closing to execute and
deliver to ITH such further documents and instruments and to take all such
further actions as ITH reasonably may request in order to convey and transfer
the Shares to ITH and to consummate the transactions contemplated by this
Agreement. ITH shall use its reasonable efforts at any time and from time to
time prior to, at and after the Closing to execute and deliver to the Company
such further documents and instruments and to take all such further actions as
the Company reasonably may request in order to convey and transfer the Warrants
to the Company and to consummate the transactions contemplated by this
Agreement.

 

-8-



--------------------------------------------------------------------------------

ARTICLE VI

CONDITIONS TO CLOSING

 

Section 6.1 CONDITIONS TO ITH’S OBLIGATIONS AT THE CLOSING. The obligation of
ITH to consummate the transactions contemplated herein at the Closing is subject
to the fulfillment on or prior to the Closing Date of the following conditions:

 

(a) REGISTRATION RIGHTS AGREEMENT AMENDMENT. The Company, SOFTBANK Capital
Partners LP and SOFTBANK Capital Advisors Fund LP (collectively, the “Softbank
Entities”) and Rustic Canyon Ventures, L.P. (f/k/a/ TMCT Ventures, L.P.) (“RCV”)
shall have each duly executed and delivered the Registration Rights Agreement
Amendment.

 

(b) CLOSING DELIVERIES. The Company shall have delivered to ITH all items
required to be delivered by the Company at the Closing by Section 2.2 hereof.

 

(c) BOARD APPROVAL. The Company’s Board of Directors shall have approved the
transactions contemplated by this Agreement, and the Company shall have
delivered to ITH a copy of the resolutions duly adopted by the Company’s Board
of Directors approving the transactions contemplated by this Agreement,
certified as true and correct and in full force and effect as of the Closing
Date by the Secretary of the Company.

 

(d) WAIVER OF PREEMPTIVE RIGHTS. The Softbank Entities and RCV shall have all
waived their respective preemptive rights with respect to the issuance of the
Shares.

 

Section 6.2 CONDITIONS TO THE COMPANY’S OBLIGATIONS AT THE CLOSING. The
obligation of the Company to consummate the transactions contemplated herein at
the Closing is subject to the fulfillment on or prior to the Closing Date of the
following conditions:

 

(a) REGISTRATION RIGHTS AGREEMENT AMENDMENT. ITH shall have duly executed and
delivered the Registration Rights Agreement Amendment.

 

(b) CLOSING DELIVERIES. ITH shall have delivered to the Company all items
required to be delivered by ITH at the Closing by Section 2.2 hereof.

 

ARTICLE VII

INDEMNIFICATION

 

Section 7.1 INDEMNIFICATION BY THE COMPANY. The Company covenants and agrees to
indemnify and hold ITH harmless from and against, and to reimburse ITH for, any
claim for any losses, damages, liabilities or expenses, including reasonable
counsel fees (collectively “Damages”) incurred by ITH by reason of or arising
from (i) any misrepresentation or breach of any representation or warranty of
the Company contained in this Agreement or in

 

-9-



--------------------------------------------------------------------------------

any instrument delivered hereunder or (ii) any failure by the Company to perform
any obligation or covenant required to be performed by it under any provision of
this Agreement.

 

Section 7.2 INDEMNIFICATION BY ITH. ITH covenants and agrees to indemnify and
hold the Company harmless from and against, and to reimburse the Company for,
any claim for any Damages incurred by the Company by reason of or arising from
(i) any misrepresentation or breach of any representation or warranty of ITH
contained in this Agreement or in any instrument delivered hereunder or (ii) any
failure by ITH to perform any obligation or covenant required to be performed by
it under any provision of this Agreement.

 

ARTICLE VIII

MISCELLANEOUS

 

Section 8.1 GOVERNING LAW. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware without regard to the
conflict of laws provisions thereof.

 

Section 8.2 SURVIVAL. The representations, warranties, covenants and agreements
made herein shall survive the closing of the transactions contemplated hereby.

 

Section 8.3 SUCCESSORS AND ASSIGNS. Except as expressly provided herein, the
rights and obligations hereunder may not be assigned or delegated by ITH without
the prior written consent of the Company and may not be assigned or delegated by
the Company without the prior written consent of ITH; provided, however, that
ITH may assign, in whole or in part, its rights and delegate its obligations
hereunder (including, without limitation, the right to acquire any or all of the
Shares and the obligation to deliver all or any portion of the Warrants) to any
entity that directly or indirectly controls, is controlled by, or is under
common control with ITH, including, without limitation, Comcast Corporation and
QVC, Inc. (each, an “Affiliate” and, all Affiliates together with ITH, the “ITH
Group”); and provided, further, that any such delegation by ITH of its
obligations shall not relieve ITH of liability to the Company that it would
otherwise have in the event such obligations are not performed. The provisions
hereof shall inure to the benefit of, and be binding upon, the successors and
permitted assigns of the parties hereto.

 

Section 8.4 ENTIRE AGREEMENT; AMENDMENT. Except as expressly provided to the
contrary in any separate agreement, this Agreement constitutes the full and
entire understanding and agreement among the parties with regard to the subject
matter hereof. Any term of this Agreement may be amended and the observance of
any term of this Agreement may be waived (either generally or in a particular
instance and either retroactively or prospectively), only with the written
consent of the Company and ITH.

 

Section 8.5 NOTICES AND OTHER COMMUNICATIONS. Every notice or other
communication required or contemplated by this Agreement by either party shall
be delivered either by (i) personal delivery, (ii) postage prepaid return
receipt requested by registered or certified mail, (iii) overnight courier, such
as Federal Express or UPS, or (iv) facsimile with a confirmation copy sent
simultaneously by postage prepaid, return receipt requested, registered or

 

-10-



--------------------------------------------------------------------------------

certified mail, in each case addressed to the Company or ITH as the case may be
at the following address:

 

To the Company:

   GSI Commerce, Inc.      1075 First Avenue      King of Prussia, Pennsylvania
19406      Telephone: (610) 265-3229      Facsimile: (610) 265-1730      Attn:
General Counsel

To ITH:

   c/o QVC, Inc.      Studio Park      Mail Code 223      West Chester,
Pennsylvania 19380      Attn: Neal Grabell, Esq.      Telephone: (484) 701-8974
     Facsimile: (484) 701-1380

With a copy to:

   Drinker Biddle & Reath LLP      One Logan Square      Philadelphia,
Pennsylvania 19103      Attn: Howard A. Blum, Esq.      Telephone: (215)
988-2794      Facsimile: (215) 988-2757

 

or at such other address as the intended recipient previously shall have
designated by written notice given in like manner to the other party. Notice by
registered or certified mail shall be effective on the date it is officially
recorded as delivered to the intended recipient by return receipt or equivalent,
and in the absence of such record of delivery, the effective date shall be
presumed to have been the fifth (5th) business day after it was deposited in the
mail. All notices delivered in person or sent by courier shall be deemed to have
been delivered to and received by the addressee and shall be effective on the
date of personal delivery; notices delivered by facsimile with simultaneous
confirmation copy by registered or certified mail shall be deemed delivered to
and received by the addressee and effective on the date sent. Notice not given
in writing shall be effective only if acknowledged in writing by a duly
authorized representative of the party to whom it was given.

 

Section 8.6 DELAYS OR OMISSIONS. No delay or omission to exercise any right,
power or remedy accruing to any person or entity hereunder shall impair any such
right, power or remedy nor shall it be construed to be a waiver of any such
breach or default, or an acquiescence therein, or of or in any similar breach or
default thereafter occurring; nor shall any waiver of any single breach or
default be deemed a waiver of any other breach or default theretofore or
thereafter occurring. Any waiver, permit, consent or approval of any kind or
character on the part of any person or entity hereunder of any breach or default
under this Agreement, or any waiver on the part of any such person or entity of
any provisions or conditions of this Agreement, must be in writing and shall be
effective only to the extent specifically set forth in such writing.

 

-11-



--------------------------------------------------------------------------------

All remedies either under this Agreement, or by law or otherwise shall be
cumulative and not alternative.

 

Section 8.7 SEVERABILITY. In case any provision of this Agreement shall be
invalid, illegal or unenforceable, the validity, legality and enforceability of
the remaining provisions shall not in any way be affected or impaired thereby.

 

Section 8.8 COUNTERPARTS. This Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which together
shall constitute one instrument. Execution and delivery of this Agreement by
exchange of facsimile copies bearing the facsimile signature of a party hereto
shall constitute a valid and binding execution and delivery of this Agreement by
such party.

 

Section 8.9 ATTORNEYS’ FEES. If any action or proceeding shall be commenced to
enforce this Agreement or any right arising in connection with this Agreement,
the prevailing party in such action or proceeding shall be entitled to recover
from the other party the reasonable attorneys’ fees, costs and expenses incurred
by such prevailing party in connection with such action or proceeding.

 

 

-12-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date and
year first above written.

 

GSI COMMERCE, INC.

By:

 

/s/    MICHAEL G. RUBIN        

--------------------------------------------------------------------------------

Name:

  Michael G. Rubin

Title:

  President and Chief Executive Officer

 

INTERACTIVE TECHNOLOGY HOLDINGS, LLC

By:

  QK Holdings, Inc., its Managing Member

By:

 

/s/    DAVID APOSTOLICO        

--------------------------------------------------------------------------------

Name:

  David Apostolico

Title:

  President

 